PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Mickelsen						:
Application No.  15/795,062				:		ON PETITION
Filed:	October 26, 2017				:
Attorney Docket No. IOAP-005/02US 323873-2053	:

This is in response to the “Petition under 37 CFR 1.182”, filed on May 27, 2021, requesting withdrawal of the terminal disclaimer, filed on September 14, 2018, regarding nonprovisional application number 15/341,512.

The petition is granted.

A review of the application file history reveals that a “Terminal Disclaimer to Obviate a Provisional Double Patenting Rejection Over a Pending “Reference” Application was filed on September 14, 2018, disclaiming the terminal part of the statutory term of any patent granted on the above-cited application that would extend beyond the full statutory term of any patent granted on pending reference application 15/341,512, filed on November 2, 2016.  The terminal disclaimer was approved and made of record on September 14, 2018.

Applicant has requested that the terminal disclaimer recorded against patent application 15/341,512, be withdrawn on the basis that terminal disclaimer is no longer necessary because “…the reference application was abandoned and the provisional double patenting rejections in view of the reference application were withdrawn.”1  Primary Examiner Jaymi Della does not object to the withdrawal of the terminal disclaimer filed on September 14, 2018.  The petition is granted, accordingly.  The terminal disclaimer filed on September 14, 2018, is disapproved and will be withdrawn.

The application is being directed to Technology Center GAU 3794 for further processing. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Petition, filed May 27, 201, p.1.